 1                                 UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3

 4 Michael K. Williams,                                        Case No. 2:18-cv-01059-JAD-GWF

 5              Plaintiff
         v.                                                     Order Adopting Report and
 6                                                          Recommendation and Dismissing Case
         Daniel Bunin, et al.,
 7                                                                         [ECF No. 4]
                Defendants
 8

 9             Pro se plaintiff Michael K. Williams filed this action against his criminal-defense

10 attorney and the Clerks of the Eighth Judicial District court, alleging that counsel’s ineffective

11 assistance violated his constitutional rights and the rules of professional conduct, and that the

12 court clerks failed to do their jobs. 1 Because he applied to proceed in forma pauperis, his

13 complaint was screened as 28 U.S.C. § 1915 requires, and the magistrate judge recommends that

14 I dismiss this case in its entirety because Williams has failed to state a colorable claim for relief. 2

15 The deadline for objections to that recommendation was June 14, 2019, and no party has filed an

16 objection to it or moved to extend the deadline to do so. “[N]o review is required of a magistrate

17 judge’s report and recommendation unless objections are filed.” 3

18             Accordingly, IT IS HEREBY ORDERED that the magistrate judge’s report and

19 recommendation [ECF No. 4] is ADOPTED in full; and this action is DISMISSED for failure

20 to state a claim;

21
     1
22       ECF No. 5.
     2
         ECF No. 4.
23   3
      Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
 1       IT IS FURTHER ORDERED that the Clerk of Court is directed to ENTER JUDGMENT

 2 accordingly and CLOSE THIS CASE.

 3       Dated: June 17, 2019

 4                                               _________________________________
                                                            _________ _______ _____
                                                 U.S. District
                                                            ct Judge
                                                                  dge Jennifer
                                                               Juudge
                                                                  dg         e A.
                                                                      Jenniffer A. Dorsey
                                                                                   D
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                           2
